IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RONALD E. DOWNS, JR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-5016

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 3, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Ronald E. Downs, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

LEWIS, C.J., WOLF and WETHERELL, JJ., CONCUR.